AO 245B (Rev. )   Judgment in a Criminal Case
                       Sheet 1



                                          UNITED STATES DISTRICT COURT
                                          NorthernDistrict
                                      __________   Districtofof__________
                                                                 Ohio
                                                       )
              UNITED STATES OF AMERICA                 )      JUDGMENT IN A CRIMINAL CASE
                            v.                         )
                                                       )
                    Roy Allen Nichols                         Case Number: 3:17CR372
                                                       )
                                                       )      USM Number: 64972060
                                                       )
                                                       )        Thomas P. Kurt
                                                       )      Defendant’s Attorney
THE DEFENDANT:
G
✔ pleaded guilty to count(s)          One of the Indictment

G pleaded nolo contendere to count(s)
   which was accepted by the court.
G was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended               Count
 18:2252(a)(2) Receipt and distribution of child pornography (prior)                                         08/23/2017                   1




       The defendant is sentenced as provided in pages 2 through                        of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
G Count(s)                                              G is      G are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                          12/03/2018
                                                                         Date of Imposition of Judgment


                                                                          /s/James G. Carr
                                                                         Signature of Judge




                                                                          James G. Carr, Sr. U.S. District Judge
                                                                         Name and Title of Judge


                                                                          12/04/2018
                                                                         Date
AO 245B (Rev. ) Judgment in Criminal Case
                      Sheet 2 — Imprisonment

                                                                                                     Judgment — Page            of   1
 DEFENDANT: Roy Allen Nichols
 CASE NUMBER: 3:17CR372

                                                            IMPRISONMENT
            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
  235 Months




      ✔ The court makes the following recommendations to the Bureau of Prisons:
      G
  - That the defendant be housed at a facility that can offer intensive sex offender treatment.




      G
      ✔ The defendant is remanded to the custody of the United States Marshal.

      G The defendant shall surrender to the United States Marshal for this district:
            G at                                  G a.m.       G p.m.         on                                             .

            G as notified by the United States Marshal.

      G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            G before 2 p.m. on                                            .

            G as notified by the United States Marshal.
            G as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                       to

 aW                                                 , with a certified copy of this judgment.



                                                                                                   UNITED STATES MARSHAL


                                                                          By
                                                                                                DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. ) Judgment in a Criminal Case
                     Sheet 3 — Supervised Release
                                                                                                     Judgment—Page         of        1
DEFENDANT: Roy Allen Nichols
CASE NUMBER: 3:17CR372
                                                     SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
 Life.




                                                    MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
.   You must not unlawfully possess a controlled substance.
.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             G The above drug testing condition is suspended, based on the court's determination that you
                  SRVHDORZULVNRIIXWXUHVXEVWDQFHDEXVHFKHFNLIDSSOLFDEOH
     ✔
      G <RXPXVWPDNHUHVWLWXWLRQLQDFFRUGDQFHZLWK86&DQG$RUDQ\RWKHUVWDWXWHDXWKRUL]LQJDVHQWHQFHRI
          UHVWLWXWLRQFKHFNLIDSSOLFDEOH
.    G✔ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
.    G✔
          You must comply with the requirements of the Sex Offender Registration and Notification Act ( U.S.C. § , et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in WKHORFDWLRQwhHUH you
          reside, work,are a student, or were convicted of a qualifying offense. (check if applicable)
.    G You must participate in an approved program for domestic violence. (check if applicable)



You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. ) Judgment in a Criminal Case
                      Sheet 3A — Supervised Release
                                                                                               Judgment—Page                of        1
DEFENDANT: Roy Allen Nichols
CASE NUMBER: 3:17CR372

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
    You must answer truthfully the questions asked by your probation officer.
    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours ofbecoming
      aware of a change or expected change.
    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
   $VGLUHFWHGE\WKHSUREDWLRQRIILFHU\RXVKDOOQRWLI\WKLUGSDUWLHVZKRPD\EHLPSDFWHGE\WKHQDWXUHRIWKHFRQGXFWXQGHUO\LQJ\RXU
      FXUUHQWRUSULRURIIHQVHVRIFRQYLFWLRQDQGRUVKDOOSHUPLWWKHSUREDWLRQRIILFHUWRPDNHVXFKQRWLILFDWLRQVDQGRUFRQILUP\RXU
      FRPSOLDQFHZLWKWKLVUHTXLUHPHQW
   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date
 AO 245B(Rev. ) Judgment in a Criminal Case
                      Sheet 3D — Supervised Release
                                                                                                       Judgment—Page            of         1
DEFENDANT: Roy Allen Nichols
CASE NUMBER: 3:17CR372

                                        SPECIAL CONDITIONS OF SUPERVISION
Financial Disclosure
You must provide the probation officer with access to any requested financial information and authorize the release of any financial
information. The probation office may share financial information with the U.S. Attorney's Office.

 No New Debt/Credit
 You must not incur new credit charges or open additional lines of credit without the approval of the probation officer.

Substance Abuse Treatment and Testing
The defendant shall participate in an approved program of substance abuse testing and/or outpatient or inpatient substance abuse
treatment as directed by their supervising officer; and abide by the rules of the treatment program. The probation officer will supervise
your participation in the program (provider, location, modality, duration, intensity, etc.). The defendant shall not obstruct or attempt to
obstruct or tamper, in any fashion, with the efficiency and accuracy of any prohibited substance testing.

Computer/Internet Restrictions:
You must not possess and/or use computers (as defined in 18 U.S.C. § 1030(e)(1)) or other electronic communications or data storage
devices or media.

Mental Health Treatment:
You must undergo a mental health evaluation and/or participate in a mental health treatment program and follow the rules and
regulations of that program. The probation officer, in consultation with the treatment provider, will supervise your participation in the
program (provider, location, modality, duration, intensity, etc.).

Search / Seizure:
You must submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. § 1030(e)(1)), other
electronic communications or data storage devices or media, or office, to a search conducted by a United States probation officer.
Failure to submit to a search may be grounds for revocation of release. You must warn any other occupants that the premises may be
subject to searches pursuant to this condition.

The probation officer may conduct a search under this condition only when reasonable suspicion exists that you have violated a
condition of supervision and that the areas to be searched contain evidence of this violation. Any search must be conducted at a
reasonable time and in a reasonable manner.

Financial Windfall Condition:
You must apply all monies received from income tax refunds, lottery winnings, judgments, and/or any other anticipated or unexpected
financial gains to the outstanding court-ordered financial obligation.

Computer Search:
You must submit your computers (as defined in 18 U.S.C. § 1030(e)(1)) or other electronic communications or data storage devices or
media, to a search.

Sex Offender Registration and Notification Act (Adam Walsh Act):
Pursuant to 18 U.S.C. § 3583 you are required to register under the Sex Offender Registration and Notification Act, and you must
comply with the requirements of that Act as directed by the U.S. Pretrial Services & Probation Officer.

Pursuant to the Adam Walsh Child Protection Act of 2006, you will keep the registration current in each jurisdiction in which you reside,
are employed, or are a student. You must, no later than three business days after each change in name, residence, employment or
student status, appear in person in at least one jurisdiction in which you are registered and inform that jurisdiction of all changes in
reporting information. Failure to do so may be a violation of your conditions of supervised release and may be a new federal offense
punishable by up to ten years.

You must not have direct contact with any child you know or reasonably should know to be under the age of 18, including your own
children, without the permission of the probation officer. If you do have any direct contact with any child you know or reasonably should
know to be under the age of 18, including your own children, without the permission of the probation officer, you must report this contact
to the probation officer within 24 hours. Direct contact includes written communication, in-person communication, or physical contact.
Direct contact does not include incidental contact during ordinary daily activities in public places.

No Possession of Pornographic Materials:
You must not view or possess any 'visual depiction' (as defined in 18 U.S.C. § 2256), including any photograph, film, video, picture, or
computer or computer- generated image or picture, whether made or produced by electronic, mechanical, or other means, of 'sexually
explicit conduct' (as defined in 18 U.S.C.§ 2256).
AO 245B     (Rev. 09/15) Judgment in a Criminal Case



'()(1'$17 Roy Allen Nichols
&$6(180%(5 3:17CR372
                     ADDITIONAL 63(&,$/&21',7,2162)683(59,6,21
  Polygraph Examination:
  You must submit to periodic polygraph testing at the discretion of the probation officer as a means to ensure that you are in
  compliance with the requirements of your supervision or treatment program.

  Sex Offender Treatment:
  You must participate in a sex offense-specific treatment program and follow the rules and regulations of that program. The
  probation officer will supervise your participation in the program (provider, location, modality, duration, intensity, etc.).

  Except while in treatment, I shall not associate, in person or in any other manner, with any individual who has a sexual
  interest in or attraction to minors (persons under the age of 18), nor shall I correspond with any such individual without the
  prior expressed written approval of the probation officer.

  No Internet Access Without Permission:
  You must not access the Internet except for reasons approved in advance by the probation officer.

  Computer Monitoring Software:
  You must allow the probation officer to install computer monitoring software on any computer (as defined in 18 U.S.C.§
  1030(e)(1)) you use.

  Computer Search for Monitoring Software: To ensure compliance with the computer monitoring condition, you must allow
  the probation officer to conduct initial and periodic unannounced searches of any computers (as defined in 18 U.S.C. §
  1030(e)(1)) subject to computer monitoring. These searches shall be conducted for the purposes of determining whether
  the computer contains any prohibited data prior to installation of the monitoring software; to determine whether the
  monitoring software is functioning effectively after its installation; and to determine whether there have been attempts to
  circumvent the monitoring software after its installation. You must warn any other people who use these computers that the
  computers may be subject to searches pursuant to this condition.

  Computer Search Warning to Others: You must warn any other people who use these computers or devices capable of
  accessing the Internet that the devices may be subject to searches pursuant to this condition. A probation officer may
  conduct a search pursuant to this condition only when reasonable suspicion exists that there is a violation of a condition of
  supervision and that the computer or device contains evidence of this violation. Any search will be conducted at a
  reasonable time and in a reasonable manner.

  No Association With Minors: You must not associate or have verbal, written, telephone, or electronic communication with
  any person under the age of 18 except (1) in the presence of the parent or legal guardian of said minor and (2) on the
  condition that you notify said parent or legal guardian of your conviction in the instant offense. This provision does not
  encompass persons under the age of 18, such as waiters, cashiers, ticket vendors, etc., with whom you must deal in order
  to obtain ordinary and usual commercial services.

  Residence Restriction: You must not reside within direct view of school yards, parks, public swimming pools, playgrounds,
  youth centers, video arcade facility, or other places primarily used by persons under the age of 18.
  Location Restriction: You must not frequent or loiter within 100 feet of schoolyards, playgrounds, theme parks, arcades,
  swimming pools, skating rinks, toy stores and other places where persons under the age of 18 play, congregate, or gather,
  without the prior express written approval of the probation officer.

  Dating Restriction: You must not date or befriend anyone who has children under the age of 18, unless approved in
  advance by the probation officer.

  Residence/Employment Approval: You understand your residence and employment must be approved by the probation
  officer, and any change in residence and/or employment must be approved by the probation officer. You must submit any
  proposed changes to residence and/or employment to the probation officer at least 20 days prior to any intended changes.

  Residence School/Daycare: You must not reside within 1,000 feet of a school or daycare center without the express written
  approval of the probation officer.
AO 245B (Rev. )   Judgment in a Criminal Case
                       Sheet 5 — Criminal Monetary Penalties
                                                                                                         Judgment — Page             of        1
 DEFENDANT: Roy Allen Nichols
 CASE NUMBER: 3:17CR372
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                        Assessment                  JVTA Assessment*                 Fine                        Restitution
 TOTALS            $ 100.00                     $ 5,000.00                         $ 0.00                      $ 15,000.00


 G The determination of restitution is deferred until                      . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 G The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                      Total Loss**               Restitution Ordered             Priority or Percentage
 Carol L. Hepburn ( Marineland Series)                                                                       $15,000.00
 In trust for Sarah
 200 First Avenue West, Suite 550
 Seattle, WA 98119




 TOTALS                               $                         0.00           $                  15,000.00


 G     Restitution amount ordered pursuant to plea agreement $

 G     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 ✔
 G     The court determined that the defendant does not have the ability to pay interest and it is ordered that:
       ✔ the interest requirement is waived for the
       G                                                       G fine      ✔ restitution.
                                                                           G
       G the interest requirement for the          G fine       G      restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
 $2%5HY-XGJPHQWLQD&ULPLQDO&DVH
                        Sheet 6 — Schedule of Payments

                                                                                                                                   Judgment — Page                  of       
                                                                                                                                                                              1
 DEFENDANT: Roy Allen Nichols
 CASE NUMBER: 3:17CR372

                                                                 SCHEDULE OF PAYMENTS

 Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

 A      G Lump sum payment of $                                              due immediately, balance due

               G      not later than                                              , or
               G      in accordance with         G     C,     G     D,      G      E, or       G F below; or
 B      G Payment to begin immediately (may be combined with                                G C,           G D, or         G F below); or
 C      G Payment in equal                                 (e.g., weekly, monthly, quarterly) installments of $                            over a period of
                                 (e.g., months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

 D      G Payment in equal                                 (e.g., weekly, monthly, quarterly) installments of $                         over a period of
                                 (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
               term of supervision; or

 E      G Payment during the term of supervised release will commence within                       (e.g., 30 or 60 days) after release from
               imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

 F      G
        ✔ Special instructions regarding the payment of criminal monetary penalties:

            A special assessment of $100                                                one of the indictment.
                                              is due in full immediately as to count(s) ___________________________________.
            Mailed payments are to be sent and made payable to the Clerk, U.S. District Court, 801 West Superior Ave., Cleveland,
            OH 44113-1830.

            JVTA Special Assessment: $5000.00.
 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 G Joint and Several
        Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
        and corresponding payee, if appropriate.




 G The defendant shall pay the cost of prosecution.
 G The defendant shall pay the following court cost(s):
 ✔ The defendant shall forfeit the defendant’s interest in the following property to the United States:
 G
   1). Acer laptop computer, with the listed serial number as LXRJW020071431A5D81601
   2). Black LG cellular telephone, serial number VS810PP.




Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fineinterest, (6) community
restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
